                Case 1:20-cv-02795-PGG-GWG Document 41
                                                    40 Filed 05/25/21
                                                             05/24/21 Page 1 of 5




Memo Endorsed: This application is denied. The Government is directed to respond to Plaintiff’s
complaints regarding delivery of Court mail by June 1, 2021. The Clerk of Court is directed to send a
copy of this memo endorsement to Plaintiff.




                                                 Dated: May 25, 2021
Case 1:20-cv-02795-PGG-GWG Document 41
                                    40 Filed 05/25/21
                                             05/24/21 Page 2 of 5
Case 1:20-cv-02795-PGG-GWG Document 41
                                    40 Filed 05/25/21
                                             05/24/21 Page 3 of 5
Case 1:20-cv-02795-PGG-GWG Document 41
                                    40 Filed 05/25/21
                                             05/24/21 Page 4 of 5
Case 1:20-cv-02795-PGG-GWG Document 41
                                    40 Filed 05/25/21
                                             05/24/21 Page 5 of 5
